

116 HR 3433 IH: Ambulatory Surgical Center Payment Transparency Act of 2019
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3433IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Larson of Connecticut (for himself and Mr. Nunes) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for ambulatory surgical center
			 representation during the review of hospital outpatient payment rates
			 under part B of the Medicare program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ambulatory Surgical Center Payment Transparency Act of 2019 or the ASC Payment Transparency Act of 2019. 2.Advisory Panel on Hospital Outpatient Payment Representation (a)ASC representativeThe second sentence of section 1833(t)(9)(A) of the Social Security Act (42 U.S.C. 1395l(t)(9)(A)) is amended by inserting and at least one ambulatory surgical center representative after an appropriate selection of representatives of providers.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to advisory panels consulted on or after the date that is 1 year after the date of the enactment of this Act.
 3.Reasons for excluding additional procedures from ASC approved listSection 1833(i)(1) of the Social Security Act (42 U.S.C. 1395l(i)(1)) is amended by adding at the end the following: In updating such lists for application in years beginning with the second year beginning after the date of the enactment of this sentence, for each procedure that was not proposed to be included in such lists in the proposed rule with respect to such lists and that was subsequently requested to be included in such lists during the public comment period with respect to such proposed rule and that is not included in the final rule updating such lists, the Secretary shall cite in such final rule the specific criteria in paragraph (b) or (c) of section 416.166 of title 42, Code of Federal Regulations (or any successor regulation), based on which the procedure was excluded. If paragraph (b) of such section is cited for exclusion of a procedure, the Secretary shall identify the peer-reviewed research, if any, or the evidence upon which such determination is based..
		